Opinion issued September 1, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00384-CV
                            ———————————
      RICHARD A. HAASE AND AUDREY LOIS HAASE, Appellants
                                         V.
    COUNTRYWIDE HOMES LOANS, INC, BANK OF AMERICA
CORPORATION, BANK OF AMERICA , N.A., MORGAN STANLEY ABS
CAPITAL I, INC., CERTIFICATE HOLDERS FOR MORGAN STANLEY
ABS CAPITAL I, INC TRUST 2006-HE6, MORTGAGE PASS THROUGH
            CERTIFICATES, SERIES 2006-HE6, Appellees


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                      Trial Court Case No. 07-CV-161177


                          MEMORANDUM OPINION

      Appellants, Richard A. Haase and Audrey Lois Haase, filed a notice of appeal

to the Court of Appeals for the Federal Circuit and state they are appealing from the
Southern District of Texas. The Fort Bend District Clerk assigned the appeal to this

Court. On May 17, 2016, Ana Alas, a Deputy District Clerk in the Fort Bend District

Clerk’s Office, filed an affidavit stating that she inadvertently assigned this appeal

to the First Court of Appeals. An attachment to this affidavit reflects the action filed

by the Haases in the United States District Court for the Southern District of Texas.

      On June 15, 2016, this Court issued a notice to appellants, advising them that

we would dismiss the appeal for want of jurisdiction unless they filed a response on

or before June 27, 2016 establishing that this Court had jurisdiction. No response

was received.

      Accordingly, we dismiss this appeal for lack of jurisdiction.


                                   PER CURIAM

Panel consists of Chief Justice Radack, and Justices Higley and Huddle.




                                           2